Per Curiam.

Suit by the appellees against the appellant on an account. Judgment for the plaintiffs by default, the Court assessing the damages.
It is objected, that process was not served in time. Service was had on February 2, the Court commencing on the *19612th of the same month. This was sufficient. Vide Perk. Prac. 147, et seq., and cases there cited. Again, it is claimed that a jury should have been called to assess the damages. In such/cases, in actions founded on contract, the damages may be assessed by the court, a commissioner, or a jury. Code, § 367.
F. Rand and R. Hall, for ¿he appellant,
John L. Ketcham, for the appellees.
There is no error in the record.
The judgment is affirmed, with 5 per cent, damages and costs.